     Case 1:19-cv-00290-LPS Document 70 Filed 06/06/21 Page 1 of 1 PageID #: 703




(302) 655-4425

dmason@paulweiss.com

(302) 261-7884


                                             June 6, 2021




        Mr. John A. Cerino
        Clerk of the Court
        U.S. District Court for the District of Delaware
        844 North King Street
        Wilmington, Delaware 19801

                  OI European Group B.V. v. Bolivarian Republic of Venezuela, et al.,
                                     C.A. No. 19-cv-290-LPS

        VIA ELECTRONIC FILING

        Dear Mr. Cerino:

                I enclose a corrected version of the Brief of Defendants MUFG Union Bank, N.A.
        and GLAS Americas LLC in Opposition to Plaintiff’s Motion Respecting Service. This
        corrected version resolves a formatting issue, which we first recognized today, that
        reduced the legibility of the version filed with the Court on May 17. D.I. 63. The content
        of the enclosed brief is unaltered. We will take steps to avoid recurrence of this
        formatting issue in future filings in this and other matters before the Court.

                                                   Respectfully submitted,

                                                   /s/ Daniel A. Mason
                                                   Daniel A. Mason (#5206)

        Enclosure
        cc: All Counsel of Record
